

Exhibit 10.1
PVH CORP.


SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES


EFFECTIVE JUNE 21, 2012


BOARD


Annual member fee
$70,000
Retainer
Meeting fee
$0
 
Equity Award – Restricted Stock Units
$135,000 value
This award is targeted to equal the number of restricted stock units with a
value of approximately $135,000 as of the date of grant.
Presiding Director Fee
$30,000
Retainer



AUDIT COMMITTEE


Fee to chair
$35,000
Retainer
Fee to member
$20,000
Retainer



COMPENSATION COMMITTEE


Fee to chair
$30,000
Retainer
Fee to member
$15,000
Retainer



NOMINATING & GOVERNANCE COMMITTEE


Fee to chair
$20,000
Retainer
Fee to member
$10,000
Retainer



CORPORATE SOCIAL RESPONSIBILITY COMMITTEE


Fee to chair
$20,000
Retainer
Fee to member
$10,000
Retainer





Please note:     There is no per-meeting fee as of June 21, 2012. Annual
retainers will be paid quarterly.


All meeting-related expenses will be reimbursed to non-employee Directors.

